   Case 1:18-cv-01985-MN Document 8 Filed 03/20/19 Page 1 of 1 PageID #: 25



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


INTERNET MEDIA INTERACTIVE
CORP.,

                             Plaintiff,

       v.                                       Case No.: 1:18-cv-01985-MN

CAESARS ENTERTAINMENT
CORPORATION,

                             Defendant.


                                  NOTICE OF DISMISSAL

       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff Internet Media Interactive Corp. hereby

dismisses all claims in this action WITH PREJUDICE as to Defendant.



Dated: March 20, 2019                           Respectfully submitted,

                                                /s/ George Pazuniak
                                                George Pazuniak (DE Bar 478)
                                                O’KELLY, ERNST & JOYCE LLC
                                                901 North Market Street, Suite 1000
                                                Wilmington, DE 19801
                                                Phone: (302) 478-4230
                                                Fax: (302) 295-2873
                                                gp@del-iplaw.com


                                                Attorney for Plaintiff,
                                                Internet Media Interactive Corp.
